IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
              NOS. WR-91,090-01, 91,090-02, 91,090-03, 91,090-04 & 91,090-05


                           EX PARTE KYLE M. COREY, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. S-05-3140CR-HC, S-05-3141CR-HC,
                 S-05-3142CR-HC, S-05-3143CR-HC & S-05-3145CR-HC
           IN THE 36TH DISTRICT COURT FROM SAN PATRICIO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of multiple counts in five different cause numbers. He was

convicted of sixteen counts of sexual assault and one count of indecency with a child. He was

sentenced to fifteen years for each count. The Thirteenth Court of Appeals affirmed his convictions.

Cory v. State, Nos. 13-05-603-CR, 13-05-604-CR, 13-05-605-CR, 13-05-606-CR, 13-05-607-CR

(Tex. App.—Corpus Christi-Edinburg, Aug. 3, 2006). Applicant filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On February 19, 2020, the trial court entered an order designating issues. The district clerk
properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact

and conclusions of law. We remand these applications to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 29, 2020
Do not publish